GARRARD, Judge,
concurring.
I concur in the ordered rebriefing. I appreciate that counsel has a professional obligation to not attempt to mislead the court. In addition he should not argue frivolous claims, and may as a matter of good advocacy desire to leave unargued some nonfrivolous claims. See Jones v. Barnes (1983), 468 U.S. 745, 103 S.Ct. 3308, 77 L.Ed.2d 987.
On the other hand, it is judicial review not attorney review to which a person con*112victed of a crime is entitled. In the case before us we are merely afforded counsel's conclusions that the issue is without merit on two of the claims; by implication that is the result as to the third.
This appears to me no less a denial of judicial review than the court found in Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, 181 L.Ed.2d 493 where counsel elected to file no brief because he deemed the appeal nonmeritorious. See also Hendrixson v. State (1974), 161 Ind.App. 434, 316 N.E.2d 451.